FLOYD R. GIBSON, Senior Circuit Judge,
concurring in part and dissenting in part.
I join Judge John Gibson’s concurring and dissenting opinion but feel compelled to add a few comments of my own.
The majority argues that notice of the issue of Hodges’ “termination” put the parties on notice of the issue of whether the warnings had to be for the same offense. However, there is absolutely nothing in the record to indicate that the union, the company, or the arbitrator thought the same offense question was at issue at the time of the hearing. The company reasonably had no idea there was a same offense issue; neither did the union. The arbitrator sub silentio sprung his own interpretation on this non-issue in his award without an iota of evidence in the record to support it, all in apparent direct conflict with past company practices as recognized by all the parties. The sandbagging that occurred in this case is simply a miscarriage of justice, and *236makes the arbitration proceeding in this case a farce.
It is difficult for me to fathom why the union and a majority of this court are fearful of a remand so that the now decisive issue in this case can be fairly and fully presented to an impartial arbitrator.